Title: From John Adams to Timothy Pickering, 13 August 1799
From: Adams, John
To: Pickering, Timothy



(Private)SirQuincy August 13. 1799

And now, sir, what shall I say to you on the subject of Libells and Satyrs, lawless Things indeed? I have recd your private Letter of the 1st of this month and considered the subjects of it, as fully, as the pressure of other Business of more importance would allow me time to do.
Of Priestley and Coper, I will say no more at present, than to relate to you, two facts.
Anecdote the 1st. Dr. Priestleys old Friend and my old Acquaintance Mr. Benjamin Vaughan, the celebrated M.P. soon after his arrival in Boston came up to Quincy with his Lady, on a Visit to Us, who had visited his family in London. I was Absent. They dined with Mrs. Adams, and in the Course of Conversation Mr. Vaughan told her, that Mr. Cooper was a rash Man and had led Dr. Priestley into all his Errors in England and he feared would lead him into others in America.
Anecdote the 2d. At the time when We were enquiring for an Agent to conduct the Affairs of the United States before the Commissioners at Phyladelphia, Mr. Cooper wrote to me a solicitation for that appointment and Dr. Priestly wrote me a Letter, strongly recommending him. Both made Apologies for his Reputation as a Democrat, and gave intimations of a reformation. I wondered that either could think it possible that the People of the U.S. could be satisfied or contented to intrust Interest of such magnitude to an Englishman, or any other Foreigner. I wondered that either should think it compatible with my Duty, to prefer a Stranger to the great number of able Natives who wished for this Trust. But so it was, As it has been from the Beginning a Rule not to answer Letters of solicitation or Recommendation for Officers. I never Answered either. Mr. Reed was appointed, and the dissappointed Candidate is now it seems indulging his Revenge. A meaner, a more artful or a more malicious Libel has not appeared. As far as it alludes to me I despise it. But I have no doubt it is a Libel against the whole Government and as such ought to be prosecuted. I do not think it wise to execute the Alien Law against poor Priestley, at present. He is as weak as water as unstable as Reuben or the Wind. His Influence is not an Atom in the World. Having long possessed Evidence the most satisfactory to my Mind that Collot is a pernicious and malicious Intriguer I have been always ready and willing to execute the Alien Law upon him. We are now about to enter in a Negotiation with France, but this is no Objection against expelling from this Country such an Alien as he is. On the Contrary it is more necessary to remove, such an Instrument of Mischief from among our People, for his whole Time will be employed in exciting corrupt divisions, whether he can succeed or not.
As to Létombe, if you can prove “that he paid the Bribes ordered by the French Minister Adet” or any thing like it, he ought to be sent away too. But perhaps it would be better to signify that it is expected that he go off, than to order him out at first by Proclamation. There is a Respect due to public Commissions which I should wish to preserve, as far as may be consistent with safety.
The Alien Law, I fear, will upon tryal be found to be inadequate to the Objects intended, but I am willing to try it in the Case of Collot.
I have the Honor to be, sir your / most obedient servant
John Adams